Citation Nr: 1544465	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a disorder manifested by dizziness. 

2.  Entitlement to service connection for a disorder manifested by dizziness.

3.  Entitlement to a disability rating higher than 10 percent for bilateral pes planus, with plantar fasciitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this claim now rests with the Denver, Colorado RO.  

By way of background, the Veteran's service connection claim for a disorder manifested by dizziness was originally denied in a July 1994 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year of the notification, nor was any additional evidence received within one year.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  The Veteran filed an application to reopen the claim in June 2008. 

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a January 2014 decision, the Board declined to reopen the service connection claim for a disorder manifested by dizziness, and denied a disability rating higher than 10 percent for bilateral pes planus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Partial Remand that vacated the Board's January 2014 decision regarding these issues.  The Court remanded the matter to the Board for readjudication consistent with the February 2015 order.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised in a July 2015 claim that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's virtual file (VBMS) reflects that the RO is in the process of developing the July 2015 TDIU claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a disorder manifested by dizziness and to a disability rating higher than 10 percent for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 1994 rating decision denied service connection for dizziness; the Veteran was properly notified of the adverse outcome in an August 1994 letter and she did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the July 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a disorder manifested by dizziness.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service connection for dizziness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the service connection claim for a disorder manifested by dizziness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claim for a disorder manifested by dizziness, and remands the remaining issues.  As such, no discussion of VA's duties to notify and assist is necessary. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Pursuant to the Court's reasoning in Shade v. Shinseki, 24 Vet. App. 1110 (2010, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.


The evidence of record that was previously considered at the time of the July 1994 rating decision included service treatment records and a December 1993 VA examination report.  The July 1994 rating decision denied the claim on the basis that, although there was documented treatment for dizziness in service, no chronic condition was shown by the service medical records or by post-service medical evidence.   

Additional evidence presented since the July 1994 rating decision includes, evidence indicating the Veteran experienced ongoing symptomatology similar to what she experience in service.  Given the low threshold for reopening a claim as expressed in Shade, and the rationale expressed for the Joint Motion for Remand in this case, this is considered new and material.  Notably, the RO had likewise reopened the claim in a November 2012 rating decision.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a disorder manifested by dizziness is reopened and, to this extent only, the benefit is granted. 


REMAND

Service Connection - Disorder Manifested by Dizziness

In February 2015, the Court vacated the portion of the Board's January 2014 decision that declined to reopen the service connection claim for a disorder manifested by dizziness.  In the Joint Motion for Partial Remand, the parties noted the October 2012 VA examiner's conclusion that the Veteran's current complaints of dizziness were not related to service but were associated with injuries sustained as a result of a 2005 motor vehicle accident.  However, the parties also pointed to a June 1989 service treatment record reflecting acute onset positional vertigo, a February 1996 VA examination report containing complaints of dizziness as occurring when the Veteran got up out of a chair quickly, and a January 2006 private treatment record reflecting complaints of dizziness when the Veteran got in and out of bed, on and off the toilet, and when rolling over in bed.  The parties noted that the Veteran reported experiencing similar symptoms in 2004 and 2005, prior to her motor vehicle accident.  The parties also pointed to a December 2006 private treatment report containing Dr. Sinoff's opinion that the Veteran's symptoms were most likely related to intermittent benign paroxysmal vertigo, as well as a May 2007 report from Dr. Gallastegui which recorded an impression of recurrent dizziness and a history of intermittent benign paroxysmal positional vertigo.  

The October 2012 VA examination report is inadequate to adjudicate the claim because it does not address the favorable evidence recounted above, including the private diagnoses of positional vertigo at various points during the appeal period.  As such, a new VA examination and medical opinion is necessary. 

Increased Rating - Bilateral Pes Planus

In the Joint Motion for Partial Remand, the parties determined that the Board failed to consider entitlement to an increased rating for bilateral pes planus under Diagnostic Code (DC) 5284, which provides criteria for rating "other" foot injuries not otherwise listed in the VA rating schedule.  See 38 C.F.R. § 4.71a.  DC 5284 classifies the severity of a foot injury into three categories: moderate (rated as 10 percent disabling), moderately severe (rated as 20 percent disabling), and severe (rated as 30 percent disabling).  

The Veteran's most recent VA foot examination was conducted in July 2012, more than three years ago.  Moreover, the VA examiner did not provide medical findings that would allow the Board to adequately assess whether the Veteran's disability could be characterized as moderate, moderately severe, or severe under DC 5284.  Given that more than three years have passed since the Veteran's feet were last examined, and given that the July 2012 findings are inadequate to adjudicate the claim under consideration of DC 5284, a new VA examination is needed to assess the current nature, extent and severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).
 
On remand, the Veteran should also be provided an opportunity to submit any outstanding private medical records relevant to the issues on appeal, and her VA treatment records should also be updated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the appeal, and associate them with the Veteran's claims file. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to a disorder manifested by dizziness and/or her bilateral foot disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination to address her claimed dizziness disorder/vertigo.  The claims file should be made available to the examiner for review in conjunction with the examination, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any dizziness disorder and/or vertigo diagnosed during the appeal period (i.e. since June 2008) had its onset in service or is otherwise related to service.  

In forming this opinion, the examiner must consider and discuss the following:

* June 1989 service treatment record reflecting acute onset positional vertigo. 

* February 1996 VA examination report containing complaints of dizziness as occurring when the Veteran got up out of a chair quickly. 

* January 2006 private treatment record including complaints of dizziness when the Veteran got in and out of bed, on and off the toilet, and when rolling over in bed.  The Veteran reported experiencing similar symptoms in 2004 and 2005, prior to her motor vehicle accident.  

* December 2006 private treatment report containing Dr. Sinoff's opinion that the Veteran's symptoms were most likely related to intermittent benign paroxysmal vertigo.

* May 2007 report from Dr. Gallastegui including an impression of recurrent dizziness and a history of intermittent benign paroxysmal positional vertigo.  

An explanation must be provided to support any opinion expressed. 

4.  Afford the Veteran a VA examination to determine the current nature, extent and severity of her service-connected bilateral foot disability.  All appropriate testing should be conducted, and the findings reported in detail.   

The examiner should also specifically provide an opinion as to whether, based on the current findings, the overall severity of the Veteran's bilateral foot disability can be characterized as (a) moderate, (b) moderately severe, or (c) severe.  The examiner should provide a rationale to support his or her opinion(s).      

The Veteran's file must be made available to the VA examiner.

5.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


